Appellant insists that the facts are insufficient to support the conviction, and that we erred in reaching a contrary conclusion.
To accept appellant's version would do violence to the rule that the unexplained possession of recently stolen property is a sufficient circumstance upon which a jury may conclude that such possessor was guilty of theft of the property. 25 Texas Digest, Larceny, Sec. 64, page 637.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 501